Opinion issued June
14, 2012.




 

 
 
 
 
 
 








In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-12-00128-CV
____________
 
CORRECT CHECKS, INC., Appellant
 
V.
 
JOHN CAREW, Appellee
 
 

On Appeal from the 55th District Court 
Harris County, Texas
Trial Court Cause No. 2010–80928
 
 

MEMORANDUM
OPINION
          This is an
appeal of the trial court’s judgment signed September 19, 2011.  The parties have filed a joint motion to
dismiss the appeal, asking the Court to set aside the trial court’s judgment
and remand the case to the trial court for further proceedings.  See
Tex. R. App. P. 42.1(a)(2)(B).  An opinion
has not issued.
Accordingly, we grant the motion, set
aside the trial court’s judgment without regard to the merits, and remand this
cause to the trial court for further proceedings.  See id. 
We dismiss any other pending motions as moot.  
                                                PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Jennings and Keyes.